Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims in the instant application:
Claims 1-14 are pending.

Drawings
3.	Applicant’s drawings filed on 06/16/2021 has been inspected and it is compliance with MPEP 608.02. 

Specification
4.	The specification filed on 06/16/2021 is acceptable for examination proceedings.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Priority
6.	Application 17349539, filed 06/16/2021 is a continuation of PCT/KR2019/014749, filed 11/01/2019 claims foreign priority to 10-2018-0168117, filed 12/24/2018 claims foreign priority to 10-2018-0167815, filed 12/21/2018. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is December 21, 2018.		


Internet Communications
7. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Sang Yoon Kang (Reg. No. 75,762) on November 3, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for sharing and verifying blocks between specific nodes, among a plurality of nodes included in a blockchain, the method comprising:
generating, with at least one first node among the plurality of nodes, at least one transaction including identification information and transaction information of the specific nodes; 
generating, with at least one second node among the plurality of nodes, at least one main block, including both a block header and a block body based on the identification information and the transaction information; 
generating, with the at least one second node among the plurality of nodes, at least one sub-block, including only a block header based on the identification information and the transaction information; and 
,
wherein the generating of the at least one sub-block comprises:
after the generating of the at least one main block is completed, extracting a header of the generated at least one main block with the at least one second node; and 
generating, with the at least one second node, at least one sub-block, including only the header of the extracted block, and
wherein the differentially sharing the block with the specific nodes and remaining nodes, except for the specific nodes, further comprises:
sharing, with the at least one second node, the generated at least one main block, including both a block header and a block body with the specific nodes among the plurality of nodes; and 
sharing, with the at least one second node, the generated at least one sub-block, including only a block header with the remaining nodes, except for the specific nodes, among the plurality of nodes. 

4-5. 	(Canceled).


6. 	(Currently Amended) The method of claim [[5]]1, wherein:
the at least one sub-block comprises a block hash value; and


8. 	(Currently Amended) The method of claim [[4]]1, further comprising storing and managing, with the plurality of nodes, at least one main block, including both the block header and the block body and at least one sub-block, including only the block header as same block.

Response to Arguments
9.	Applicant’s amendments, filed 11/03/2021 have been fully considered and are persuasive. 
10.	Claims 4-5 are canceled. Claims 1, 6 and 8 are amendment. 
11.	Applicant's remarks and amendments submitted on 11/03/2021 for application number 17/349,539 have been considered and are persuasive in light of the filed amendments.

Response to Arguments
12.	Applicant’s amendments, filed 11/03/2021 have been fully considered and are persuasive. 
13.	Claims 4-5 are canceled. Claims 1, 6 and 8 are amendment. 
14.	Applicant's remarks and amendments submitted on 11/03/2021 for application number 17/349,539 have been considered and are persuasive in light of the filed amendments. 

Allowable Subject Matter
15.	Claims 1-3 and 6-14 are allowed. 
16.	The following is an examiner’s statements of reasons for allowance:
17. 	 The following references disclose the general subject matter recited in independent claims 1, 9 and 14.

Kohli et al. (US Pub. No.: 2018/0253464 A1) provides a method for verified data storage via blockchain includes: storing a blockchain comprised of a plurality of blocks, each comprised of a block header and a plurality of transaction values, the block header including a timestamp; receiving a transaction notification including an entity identifier and data values; validating the data values based on a validation notification received from a verifying entity; generating a new block header comprised of a current timestamp, a block reference value, and a transaction reference value, the block reference value being generated via hashing of the block header included in a most recent block based on the timestamp, and the transaction reference value being generated via hashing of new transaction values including the data values; generating a new block comprised of the generated new block header and the new transaction values; and transmitting the new block to a node associated with the blockchain.

Lee et al. (US Pub. No.: 2020/0021598 A1) provide electrical computers and digital processing systems, multicomputer data transferring, and distributed data processing. In particular, one or more aspects of the disclosure relate to digital processing systems that create and maintain block chain data structures.

Zheng (US Pub. No.: 2021/0042744 A1) provide a block chain data processing method, a management end, a user end, a conversion apparatus, and a storage medium. The block chain data processing method includes: writing transaction data into block data of a first chain system after the transaction data is verified to be passed and performed with an endorsement signature, the block data of the first chain system is written into block data of a second chain system, the block data of the second chain system is sequentially composed of one or more block data of the first chain system, and a state of any account on the first chain system is consistent with a state of the account on the second chain system.

Aggarwal et al. (US Pub. No.: 2021/0174343 A1) processing of a blockchain transaction, such data may be provided to a blockchain node in the blockchain network, either by the sender or the recipient. The node may verify the digital signature using the public key in the cryptographic key pair of the sender's wallet and also verify the sender's access to the funds (e.g., that the unspent transactions have not yet been spent and were sent to address associated with 

Reasons for Allowance 
18.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… generating, with at least one second node among the plurality of nodes, at least one main block, including both a block header and a block body based on the identification information and the transaction information; generating, with the at least one second node among the plurality of nodes, at least one sub-block, including only a block header based on the identification information and the transaction information; and differentially sharing, with the at least one second node, the generated at least one main block or sub-block with the specific nodes based on the identification information and remaining nodes, except for the specific nodes, wherein the generating of the at least one sub-block comprises: after the generating of the at least one main block is completed, extracting a header of the generated at least one main block with the at least one second node; and generating, with the at least one second node, at least one sub-block, including only the header of the extracted block, and wherein 
generating a block, including the second divided data and distributing and storing the generated block in the plurality of nodes; and merging the first divided data and the second divided data based on the merging condition and the identifier by any one node among the plurality of nodes, wherein: the plurality of nodes comprises an electronic document management and distribution module, and the merging comprises: detecting a request to use an electronic document in any one node among the plurality of nodes; extracting the electronic document format and the merging condition from the first divided data using the electronic document management and distribution module; extracting the identifier and the electronic document information from the second divided data using the electronic document management and distribution module; checking the electronic document format corresponding to the identifier using the electronic document management and distribution module; and merging the electronic document information into the checked electronic document format using the electronic document management and 
by using the block generation module, the any one node generates a block, including the second divided data and distributes and stores the generated block in the plurality of nodes; and by using the electronic document management and distribution module, any one node among the plurality of nodes merges the first divided data and the second divided data based on the merging condition and the identifier, and wherein the merging of the first divided data and the second divided data is performed by: detecting a request to use an electronic document in any one node among the plurality of nodes; 
extracting the electronic document format and the merging condition from the first divided data using the electronic document management and distribution module; extracting the identifier and the electronic document information from the second divided data using the electronic document management and distribution module; checking the electronic document format corresponding to the identifier using the electronic document management and distribution module; and merging the electronic document information into the checked electronic document format using the electronic document management and distribution module”, as recited in claim 14. 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,9 and 14. For this reason, the specific claim limitations recited in independent claims, 9 and 14 taken as whole are found to be novel and allowable.

19.	 The dependent claims 2-3, 6-8 and 10-13 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
November 4, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434